                                 Case 20-12822              Doc 267-1   Filed 10/27/20     Page 1 of 10
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)                                                   EXHIBIT A
                                   UNITED STATES BANKRUPTCY COURT
                                                                 Maryland (Baltimore)
 _______________________________________ District of ___________________________________________

      The Law Offices of Jonathan S. Resnick, LLC
In re __________________________________________                                        20-12822
                                                                         Case No. _____________________
                                  Debtor
                                                                                       11
                                                                         Chapter ______________


                                           SUBPOENA FOR RULE 2004 EXAMINATION

    Louis Glick
To: ________________________________________________________________________________________
                                 (Name of person to whom the subpoena is directed)


   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE                                                                                     DATE AND TIME
Zoom Videoconference, details to be provided
                                                                                                10/29/20   10:00 am


                                                 transcription
The examination will be recorded by this method: ___________________________________________________________

    Production: You, or your representatives, must also provide by October 16, 2020, the following documents, electr
onically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:

      All documents described in Attachment A, to be provided electronically to edevan@milesstockbridge.com
      or by mail to Miles & Stockbridge, P.C., 100 Light Street, Baltimore, MD 21202.

        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

       09/30/2020
Date: _____________
                                 CLERK OF COURT

                                                                        OR
                                 ________________________                    _/s/ Emily K. Devan___
                                 Signature of Clerk or Deputy Clerk                Attorney’s signature


The name, address, email address, and telephone number of the attorney representing (name of party)
Zvi Guttman, Trustee
____________________________       , who issues or requests this subpoena, are:
 Emily K. Devan, Esq., Fed. Bar No.: 18595
 Miles & Stockbridge P.C., 100 Light Street, 10th Floor, Baltimore, MD 21202; 410-385-3413; edevan@milesstockbridge.com


                                 Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                 Case 20-12822              Doc 267-1   Filed 10/27/20    Page 2 of 10
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                        ________________________________________________
                                                                                            Server’s signature

                                                                        ________________________________________________
                                                                                          Printed name and title


                                                                        ________________________________________________
                                                                                            Server’s address


Additional information concerning attempted service, etc.:
                                    Case 20-12822                Doc 267-1         Filed 10/27/20            Page 3 of 10
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                   Case 20-12822     Doc 267-1      Filed 10/27/20      Page 4 of 10




                                            EXHIBIT A

                                     RIDER TO SUBPOENA

                                         INSTRUCTIONS

        A.      Any document bearing on any sheet or side thereof any marks which are not a
part or of the original text of any reproduction thereof, including, but not limited to, any initials,
stamped indicia, comments, or notations, is to be considered a separate document and should be
separately produced.

        B.      If you are asserting the attorney-client privilege, work product doctrine or any
other privilege or basis as the justification for your failure to produce any document, describe the
factual basis for your claim of privilege, including: (1) the nature of the document; (2) the
sender(s); (3) the author(s); (4) the recipient(s); (5) the recipient(s) of each copy; (6) the date; (7)
the name of each person to whom the original or any copy was circulated; (8) the names
appearing on any circulation list associated with such document; (9) a summary statement of the
subject matter of such document, in sufficient detail to permit the Court to make a determination
regarding the validity of your claim of privilege in the event of a motion under Rule 104 of the
Federal Rules of Evidence; and (10) an explanation of the basis for assertion of the privilege or
the like.

        C.      If documents responsive to a request existed at one time, but have been discarded,
lost or destroyed, you are asked to describe by category such documents, state the identity of the
person having knowledge of the circumstances of their discard, loss or destruction, and state the
date on and circumstances by which such documents were discarded, lost or destroyed.

        D.      If complete production in response to a particular request is not possible,
production should be made to the extent possible with a response stating the reasons as to why
only a partial production could be made.

                                               DEFINITIONS

         The following meaning shall be ascribed to the terms used herein:

       A.       The word "and" and the word "or" shall be construed conjunctively or
disjunctively, as is necessary to make this request inclusive rather than exclusive.

       B.       The word “all” and the word “any” shall be construed conjunctively or
disjunctively, as is necessary to make this request inclusive rather than exclusive.

        C.     The term "communication" shall mean any inquiry, response, discussion,
conversation, negotiation, agreement, understanding, meeting, telephone conversation, letter,
correspondence, note, telegram, telex, telecopy, advertisement, electronic mail message, or other
form of oral or written intercourse including, without limitation, interoffice, intraoffice,
intercorporate, intracorporate or principal/agent memoranda or oral discussions, however
transmitted and however received.



115016\000001\4812-8049-4796.v1
                   Case 20-12822      Doc 267-1     Filed 10/27/20    Page 5 of 10




        C.     The "Debtors" shall mean the Law Offices of Jonathan S. Resnick, LLC, the Law
Offices of Perry A. Resnick, LLC and The Law Offices of Jonathan S. Resnick, PLLC, and each
of their predecessors, successors, agents, employees, members, officers, directors, attorneys and
any and all other persons acting on their behalf.

        D.     “Documents” and "Document" have the same full meaning as in Rule 34 of the
Federal Rules of Civil Procedure and Rule 7034 of the Federal Rules of Bankruptcy Procedure
and includes the original, any draft (whether disseminated or not) and any copy, regardless of
origin or location, of any correspondence, letter, memorandum, electronic mail (email),
statement, summary, outline, contract, agreement, book, pamphlet, periodical, telegram,
telecopy, telefax, wire, cable, record, study, report, schedule, diary, desk calendar, organizer,
appointment book, photograph, reproduction, map, survey, drawing, chart, model, index, tape,
data sheet or data processing card, computerized information, data base or disk (including
without limitation hard, soft, floppy or compact), invoice, purchase order, ledger, journal, check
(front and back), check stub, note, bond, assignment, transfer, account statement, tax report, tax
schedule, financial statement, workpaper, business form, timesheet, log, inventory, print-out,
computer tape and notes of meetings, conferences, conversations or telephone conversations and
any and all other written, printed, telecopied, telefaxed, transcribed, punched, taped, stored,
filmed and graphic matter, however produced or reproduced, and specifically includes any
preliminary note, outline, or draft of any of the foregoing, in your custody, possession, or
control.

       E.          The term “Resnick” shall mean Jonathan S. Resnick, and his agents, employees
and assigns.

       F.      The term "person" shall be deemed to include any natural person, firm,
corporation, partnership, proprietorship, association, trust, joint venture, business organization or
government entity and any agency or department thereof.

       G.          The term “present” shall mean the date when responses to the attached Subpoena
are due.

        H.      The term "relate," "related" or "relating to" shall mean pertaining to, concerning,
referring to, consisting of, respecting, reflecting, embodying, involving, regarding, discussing, or
connecting to the subject matter of the request, and shall be construed so as to encompass the full
scope of discovery set forth in Federal Rule of Bankruptcy Procedure 7026 and Federal Rule of
Civil Procedure 26(b)(1).

       I.      The terms “You” or “Your” shall refer to the person to whom this subpoena is
addressed and such person’s agents and assigns and any law firm which such person owns and
such law firm’s agents and employees, or if such person is an entity, such person’s predecessors,
successors, agents, employees, officers, directors, members, attorneys and any and all other
persons acting on such person’s behalf.




                                                  -2-
115016\000001\4812-8049-4796.v1
                   Case 20-12822        Doc 267-1     Filed 10/27/20     Page 6 of 10




                                     DOCUMENTS REQUESTED

                   1. Any and all documents concerning Your employment and/or compensation
                      agreements with the Debtors.

                   2.    Documents referencing all payments made by the Debtors to the You from
                        January 1, 2018 to present.

                   3. Documents concerning the transfer from and/or joint representation of any
                      clients, matters, files or cases between the Debtors and You from January 1,
                      2018 to present.

                   4.    Documents evidencing all communications with insurance companies in
                        cases that were or are transferred to the You by Debtors and/or involve a joint
                        representation with Debtors.

                   5. Documents concerning the amounts of any settlements obtained by You from
                      January 1, 2018 to present, for Debtors’ former clients, present clients or
                      jointly represented client.

                   6. Engagement agreements with any clients whose matters were transferred or
                      referred by the Debtors to You or whom You jointly represented with the
                      Debtors.

                   7. Documents evidencing any amounts received for representation of former
                      clients, present clients or jointly represented clients of the Debtors.

                   8.    Communications between the Debtors and You from November 1, 2018-
                        present.



                                           Deposition Topics

                   1. Your employment and/or compensation agreements with the Debtors.

                   2.    All payments made by the Debtors to the You from January 1, 2018 to
                        present.

                   3. The transfer from and/or joint representation of any clients, matters, files or
                      cases between the Debtors and You from January 1, 2018 to present.

                   4.    Communications with insurance companies in cases that were or are
                        transferred to the You by Debtors and/or involve a joint representation with
                        Debtors.

                   5. Settlements obtained by You from January 1, 2018 to present, for Debtors’
                      former clients, present clients or jointly represented client.

                                                    -3-
115016\000001\4812-8049-4796.v1
                   Case 20-12822       Doc 267-1     Filed 10/27/20     Page 7 of 10




                   6. Matters transferred or referred by the Debtors to You or clients whom You
                      jointly represented with the Debtors.

                   7. Representation of former clients, present clients or jointly represented clients
                      of the Debtors.

                   8.    Communications between the Debtors and You from November 1, 2018-
                        present.




                                                   -4-
115016\000001\4812-8049-4796.v1
                             Case
                              Case20-12822
                                   20-12822 Doc
                                             Doc267-1
                                                 216 Filed
                                                      Filed 08/25/20
                                                            10/27/20 Page
                                                                     Page 18 of
                                                                             of 310
Entered: August 25th, 2020
Signed: August 24th, 2020

SO ORDERED
AS AMENDED




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND
                                              (Baltimore Division)

         IN RE:                                                *

         THE LAW OFFICES OF JONATHAN S.                        *         Case No. 20-12822-NVA
         RESNICK, LLC,                                                   (Chapter 11)
                                                               *
         THE LAW OFFICES OF PERRY A.                                     Case No. 20-12820-NVA
         RESNICK, LLC,                                         *         (Chapter 11)

         THE OFFICES OF JONATHAN S.                            *         Case No. 20-14188-NVA
         RESNICK, PLLC,                                                  (Chapter 11)
                                                               *
                                     DEBTORS.                            (Jointly Administered under
                                                               *         Case No. 20-12822-NVA)

         *         *         *       *     *    *      *       *     *       *      *      *       *

              ORDER GRANTING CHAPTER 11 TRUSTEE’S MOTION TO TAKE RULE 2004
                   EXAMINATION OF CERTAIN LAW FIRMS AND ATTORNEYS

                   Upon consideration of the Motion of Zvi Guttman, Chapter 11 Trustee (the “Trustee”) for

         Authority to Take Rule 2004 Examination; it appearing that adequate and sufficient notice of the

         Motion has been given; after careful deliberation being given to any objections filed to the

         Motion; and it appearing that cause exists for permitting the Rule 2004 examination, it is, by the

         United States Bankruptcy Court for the District of Maryland:




                                                           1
         115016\000001\4813-1801-5687.v1
                   Case
                    Case20-12822
                         20-12822 Doc
                                   Doc267-1
                                       216 Filed
                                            Filed 08/25/20
                                                  10/27/20 Page
                                                           Page 29 of
                                                                   of 310




         ORDERED, that the Trustee may examine Law Offices of Gwen-Marie Davis Hicks,

RPP Law, DMV Law Center & Associates, D’Amore Personal Injury Law, LLC, The Law

Offices of Louis J. Glick (together, the “Law Offices”) and Gwen-Marie Davis Hicks, Frederic

Cook, III, Paul N. Hollifield and Ryan P. Palmer (together the “Attorneys”) pursuant to Federal

Rule of Bankruptcy Procedure 2004; and it is further

         ORDERED, that the Attorneys and designated representatives for the Law Firms appear

for oral examination to be taken via videoconferencing, on a date or dates scheduled by mutual

agreement of the parties or, failing that, upon not less than ten (10) days’ notice being given, and

respond to the Trustee’s inquiries including, but not limited to, inquiries regarding: (a) the

settlements involving former clients of the Debtors; (b) their employment and/or agreements

with the Debtors; and (c) any work transferred by the Debtors to the Law Firms; and it is further

         ORDERED, that the Law Firms and Attorneys produce the documents requested in

subpoenas duces tecum issued by the Trustee; and it is further

         ORDERED, that the Law Firms and Attorneys produce detailed privilege logs for

documents withheld on the basis of attorney-client privilege; and it is further

         ORDERED, that this Court shall retain jurisdiction with respect to all disputes arising

from or related to the implementation or interpretation of this Order.

cc:

         Office of the United States Trustee
         101 West Lombard Street, Suite 2625
         Baltimore, MD 21201

         Patricia B. Jefferson, Esquire
         Counsel to the Chapter 11 Trustee
         100 Light Street, 10th Floor
         Baltimore, MD 21202




                                                 2
115016\000001\4813-1801-5687.v1
                  Case
                    Case
                       20-12822
                         20-12822 Doc
                                    Doc
                                      267-1
                                        216 Filed
                                            Filed 10/27/20
                                                  08/25/20 Page
                                                           Page 10
                                                                3 ofof310




         Louis J. Glick, Esquire
         4001 Old Court Road, Unit 118
         Pikesville, MD 21208

         D’Amore Personal Injury Law, LLC
         888 Bestgate Road, Suite 205
         Annapolis, MD 21401

         Law Office of Gwen-Marie Davis Hicks, LLC
         7749 Valley Oak Drive
         Elkridge, MD 21075
         Attn: Gwen-Mark Davis, Resident Agent

         Gwen-Marie Davis Hicks
         4200 Parliament Place, Suite 510
         Lanham, MD 20706

         Paul N. Hollifield, Esquire
         7 Ansari Court
         Baldwin, MD 21013

         Ryan P. Palmer, Esquire
         t/a RPPLAW
         1913 St. Paul Street, Suite 100
         Baltimore, Maryland 21218

         Frederic Cook, Esquire
         Fredlaw, LLC
         121 Archer Street
         Bel Air, MD 21014




                                       **END OF ORDER**




                                              3
115016\000001\4813-1801-5687.v1
